                Case 2:19-cr-00192-MCE Document 49 Filed 09/29/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                       CASE NO. 2:19-CR-00192-MCE
12                                  Plaintiff,     STIPULATION REGARDING EXCLUDABLE
                                                   TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                    ACT; FINDINGS AND ORDER
14 JORGE LAMAS,                                    DATE: October 8, 2020
                                                   TIME: 10:00 a.m.
15                                  Defendant.     COURT: Hon. Morrison C. England, Jr.
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.       By previous order, this matter was set for status on October 8, 2020.

21         2.       By this stipulation, the defendant now moves to continue the status

22 conference until December 17, 2020, and to exclude time between October 8, 2020, and

23 December 17, 2020, under Local Code T4.

24         3.       The parties agree and stipulate, and request that the Court find the

25 following:

26                  a)    The government has represented that the discovery produced in this

27         case includes police reports and audio/video recordings. All of this discovery has

28         been produced directly to counsel. The United States anticipates producing


      STIPULATION REGARDING EXCLUDABLE TIME         1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00192-MCE Document 49 Filed 09/29/20 Page 2 of 3


 1        additional discovery associated with the related state court proceeding in El Dorado

 2        County Superior Court.

 3               b)      On June 30, 2020, current defense counsel Jesse I. Santana replaced

 4        prior defense counsel David Fischer.

 5               c)      Counsel for defendant desires additional time to consult with his

 6        client, conduct investigation and research related to the charges, review the

 7        discovery, and otherwise prepare for trial.

 8               d)      Counsel for the defendant and the United States have discussed

 9        potential pre-trial motions in this matter. The parties anticipate setting a briefing

10        schedule at the next scheduled status hearing.

11               e)      Counsel for defendant believes that failure to grant the above-

12        requested continuance would deny him the reasonable time necessary for effective

13        preparation, taking into account the exercise of due diligence.

14               f)      The government does not object to the continuance.

15               g)      Based on the above-stated findings, the ends of justice served by

16        continuing the case as requested outweigh the interest of the public and the

17        defendant in a trial within the original date prescribed by the Speedy Trial Act.

18               h)      For the purpose of computing time under the Speedy Trial Act, 18

19        U.S.C. § 3161, et seq., within which trial must commence, the time period of

20        October 8, 2020, to December 17, 2020, inclusive, is deemed excludable pursuant to

21        18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

22        continuance granted by the Court at defendant’s request on the basis of the Court’s

23        finding that the ends of justice served by taking such action outweigh the best

24        interest of the public and the defendant in a speedy trial.

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
30   PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00192-MCE Document 49 Filed 09/29/20 Page 3 of 3


 1        4.       Nothing in this stipulation and order shall preclude a finding that other

 2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

 3 the period within which a trial must commence.

 4        IT IS SO STIPULATED.

 5

 6   Dated: September 28, 2020                         MCGREGOR W. SCOTT
                                                       United States Attorney
 7

 8                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
 9                                                     Assistant United States Attorney
10

11   Dated: September 28, 2020                         /s/ JESSE I. SANTANA
                                                       JESSE I. SANTANA
12
                                                       Counsel for Defendant
13                                                     JORGE LAMAS

14

15

16                                    FINDINGS AND ORDER

17        IT IS SO ORDERED.

18

19 Dated: September 29, 2020

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME         3
30   PERIODS UNDER SPEEDY TRIAL ACT
